Title: To John Adams from C. W. F. Dumas, 16 March 1782
From: Dumas, Charles William Frederic
To: Adams, John



Lahaie 16e. Mars 1782
Monsieur

Vous aurez reçus par le Chariot de poste parti d’ici à 1 heure après midi, un paquet contenant des Dépeches Americaines, que j’ai reçues pour vous des mains de S. E. l’Ambr de fce. J’y ai ajouté le Catalogue d’une vente qui se fera ici dans la 15ne. S’il y a quelque chose que vous vouliez avoir, je suis à vos ordres. En vous proposant Monsieur, de venir faire un tour ici vers la fin seulement de la semaine prochaine, mon intention étoit simplement, de ne pas interrompre les conférences que vous pourriez avoir encore avec quelques-uns de ces Messieurs, avant qu’ils aient tenu le Conseil de leur Ville, d’où dépendra la conduite que leurs Députés tiendront ici sur le sujet de votre demande: sans cela, rien n’empecheroit que je n’eusse plutôt l’honneur de vous revoir ici.
Je vous dirai historiquement, mais de Science certaine, que le Pce Str a reçu ce matin une Lettre des Seignrs Etats de Frise, resolue le 11e. et expédiée le 12e, dans laquelle on expose à S. Ae. S., “qu’il a existé depuis quelque temps parmi les habitans de la Province, un Mécontentement dangereux au sujet de la direction des affaires, sur-tout de celles concernant la guerre;—que ce mécontentement, loin de diminuer, s’affermit de plus en plus, au grand regret des Etats;—que cette disposition de leurs sujets importe trop aux Etats, pour ne pas mettre tout en oeuvre, pour qu’elle n’ait pas des suites plus dangereuses encore;—que la personne de M. le D— de Br—, considérée comme Conseiller de S. A. S., est tenue généralement pour la cause de la marche lente et pitoyable des affaires, et s’est attiré par-là une haine de la part de la nation, dont les suites sont à craindre;—que les Seigrs Etats, en vrais peres de la patrie, ne sauroient cacher cela à S. A., mais doivent requerir S. A., afin d’écarter autant que possible, toute diffidence, de persuader au Seignr D de la meilleure maniere que faire se pourra, de se retirer de la personne de S. A. et de la République.”
Il y a dans la Gazette de Rotterdam un article qui vous regarde Monsieur. On y écrit d’Ostende, que les Lettres de Londres du 8e. reçues là, annoncent que Mr. Lawrens ayant déclaré n’avoir aucun pouvoir pour traiter, mais que c’étoit vous, Monsieur, qui étiez muni de pouvoirs pour traiter avec la Gr. Br. dans le futur Congrès général, le Ministere avoit dépéché tout de suite des Passeports pour vous en hollde., et que vous étiez par consequent attendu à Londres la semaine prochaine. En comparant avec cela, que l’on me dit il y a 3 jours, que l’Emissaire W—th venoit de recevoir un Courier de Londres avec d’importantes dépêches, et que ce même jour le nouvel Envoyé Ajoint de R—ie, avoit au une conference ici soit avec Mr. Adams, soit avec quelque autre Agent Americain, je suis violemment tenté de croire, que l’article susdit de Rotterdam a été forgé ici par l’Emissaire, et lâché dans le public pour donner de l’ombrage et de l’inquiétude soit à nos amis ici, soit à la fce, et pour nous rendre suspects aux uns et aux autres s’il pouvoit. Je n’ai pas hésité là dessus devant des gens respectables, qui m’ont parlé de l’article, et je l’ai traité avec le mépris qu’il mérite soit qu’il vienne de Londres ou d’ici.

Je suis toujours avec grand respect et tous les sentimens que vous me connoissez, Monsieur, V. t. & très ob. serv, 
D


P.S. Demain notre ami prendra des mesures efficaces pour que l’Emissaire W—th parte tout de suite. En fermant mon paquet aujourdhui, mon intention étoit d’y joindre une Lettre d’Amerique pour Mrs. De Neufville. Je crois l’avoir fait; mais comme j’ai oublié de vous en parler dans ma Lettre, j’en fais mention ici. Je ferme celle-ci chez notre Ami, qui vous présente ses sinceres respects.

